DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the liquid concrete” in lines 3 and 4. The claim term lacks antecedent basis. It is unclear what structure is being referenced.
Claim 12 recites “the surfaces” lacking antecedent basis.
Regarding claim 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 recites “further comprising within its mass”. It is unclear what structure is being referenced by “its”.
Claim 20 recites “the raw material” lacking antecedent basis. It is unclear what structure is being referenced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schulte, DE 10108316.
Regarding claims 11 and 21-23:
Schulte discloses a plurality of visible isolation blocks (20) adapted to manage a free space in concrete (22) when poured, comprising a fire retardant material (rock wool, 13th paragraph of description), which is compacted in such a manner to retain a rigid and proper shape despite the pressure exerted by the liquid concrete when it is poured (last paragraph of the description), said isolation bloc being adapted to be perforated by hand or with a hand tool (rock wool can be perforated by hand), said fire-retardant material being an RF 1 material having no contribution to fire and being resistant to fire for 90 minutes or more (13th para. of the description – the plate is an A1 material according to DIN 4102, rock wool being an RF1 material).
Schulte does not expressly disclose the density of rock wool block as being 150 kg/m^3 or greater but specifies that the plate need be strong enough to support the cast material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the density limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Refer to MPEP § 2144.05. Wherein the material of the prior art is the same as the material of the instant invention, the examiner finds that altering the relative density is within the skillset of a person of ordinary skill.
Regarding claims 16, 18 and 19:
Schulte discloses wherein the block further comprises a layer of impermeable material (sealing sleeves 21) that is rigid and adapted to be perforated, wherein these sleeves also act as rigid reinforcement arranged close to the surface of the blocks.
Regarding claim 17:
Schulte does not specify whether the block was “precut”.
The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  
Regarding claim 20:
Schulte discloses one or more additives (glue) that facilitate cohesion.
Regarding claim 24:
Schulte discloses wherein the thickness of the blocks corresponds to the thickness of the concrete once poured (thickness as shown in Fig. 1 corresponds to the concrete/casting material above).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schulte, DE 10108316 in view of Albers, WO 2018/114162.
Regarding claims 12 and 13:
Schulte does not expressly disclose wherein the surfaces of the block include asperities that are protrusions.
Albers discloses an isolation block that includes protruding asperities (rough surfaces create protruding asperities, 13th para.).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide the protruding asperities as suggested by Albers to the surfaces of Schulte to provide a frictional fit and engagement.




Allowable Subject Matter
A prior art rejection of claims 14, 15 and 25 cannot be made based on the best understanding of the instant invention as claimed. Stracke, DE 19649958 discloses an isolation block (1) with rectilinear recesses. However, the block is of light concrete. Further, it would not be a reasonable modification of Schulte to add a rectilinear recess as claimed. However, the allowability of claims 14, 15 and 25 could be rescinded with a broadening of the claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633